Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically defining from a pattern associated with a system executing within the landscape that a status of the system is to change to scaled-in, the pattern being absent any reference to instances of systems executed within landscapes, the pattern including a set of statuses, each status being associated with a fixed timeframe, the set of statuses contains running, scaled-in, and stopped, running indicating that all instances are executing, scaled-in indicating that fewer than all instances are executing, and stopped indicating that all instances are stopped, identifying from a logic scaling set that is associated with the system, one or more instances of the system that are able to be scaled-in, selecting at least one instance and executing scaling of the system based on the at least one instance as detailed in the dependent claims for such limitations.  

The closest prior art found by the Examiner is the previously cited references namely, (US 2016/0335111 A1) and (US 10,409,642 B1).
However, the references alone and in combination do not teach or suggest logic scaling sets for cloud like elasticity of legacy enterprise applications the way as claimed in the present application.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472